Hart, J., (after stating the facts). To sustain the finding of the court below in their favor on their plea of former conviction, appellees rely upon the cases of Bryant v. State, 72 Ark. 419, and Deshazo v. State, 65 Ark. 38. But we do not think the rule announced in those cases is applicable to the state of facts presented in this record. There no plea of guilty had been entered, and the State to secure a conviction elected to introduce evidence generally as to all illegal sales of liquor made by the defendants within one year of the finding of the indictment. There was nothing to show what particular sales were relied upon to obtain a conviction. The court held that this state of the record brought the cases within the rule announced in State v. Blahut, 48 Ark. 34, that “it is the established rule that the former conviction is a bar to a subsequent indictment for any offense of which the defendant might have been convicted upon the testimony under the indictment in the first case.” The record in this case presents an essentially different state of facts. The appellees were charged before the police court with the offense of gaming on or about October 17) 1909. They entered their plea of guilty to the charge. It was not necessary to introduce evidence to secure their conviction, and no circumstances could mitigate or aggravate the offense. After a plea of guilty is entered, no finding is necessary, and the judgment follows the plea. This necessarily follows from the decisions in the cases of Thurman v. State, 54 Ark. 120, and Green v. State, 88 Ark. 290, where it is held that sentence may be pronounced upon a plea, of guilty at a term of the court subsequent to ¡tiha't at which the plea was entered. The reason for this is -that a plea of guilty is equivalent to a conviction, and the court' must pronounce judgment and sentence as upon a verdict.. See Clark’s Criminal Procedure, par. 129. The court erred in sustaining appellee’s plea of former conviction; and the judgment must be reversed, and the cause remanded for a new trial.